

Exhibit 10.2

SEVERANCE AGREEMENT


THIS SEVERANCE AGREEMENT, dated July 1, 2014, (the "Agreement"), is made by and
between Covisint Corporation, a Michigan corporation (the "Company"), and Samuel
M. Inman, III (the "Executive").
WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel; and
WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and
WHEREAS, the Board wishes to assure stability and continuity of management and
recognizes that organizational changes and that the possibility of such changes
may adversely affect the retention of senior management personnel; and
WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company's management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances whether or not
arising from the possibility of a Change in Control.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:
1.     Defined Terms. The definitions of capitalized terms used in this
Agreement are provided in the last Section hereof.
2.     Term of Agreement. The Term of this Agreement shall commence on the date
hereof and shall continue in effect through December 31, 2016; provided,
however, that commencing on January 1, 2017 and each January 1 thereafter, the
Term shall automatically be extended for one additional year unless, not later
than fifteen (15) months prior to the expiration of the then-current Term, the
Company or the Executive shall have given notice not to extend the Term; and
further provided, however, that if a Change in Control shall have occurred
during the Term, the Term shall expire twelve (12) months following the date on
which such Change in Control occurred.

1



--------------------------------------------------------------------------------



Exhibit 10.2

3.     Company's Covenants Summarized. In order to induce the Executive to
remain in the employ of the Company and in consideration of the Executive's
covenants set forth in Section 4 hereof, the Company agrees, under the
conditions described herein, to pay the Executive the CIC Severance Payments,
the Severance Payments and the other payments and benefits described herein.
Neither CIC Severance Payments nor Severance Payments shall be payable under
this Agreement unless there shall have been a termination of the Executive's
employment with the Company during the Term. This Agreement shall not be
construed as creating an express or implied contract of employment and, except
as otherwise agreed in writing between the Executive and the Company, the
Executive shall not have any right to be retained in the employ of the Company.
4.     The Executive's Covenants. The Executive agrees that, subject to the
terms and conditions of this Agreement, in the event of a Potential Change in
Control during the Term, the Executive will remain in the employ of the Company
until the earliest of (i) a date which is six (6) months from the date of such
Potential Change in Control, (ii) the date of a Change in Control, or (iii) the
date of termination of the Executive's employment for any reason.
5.
Compensation Other Than CIC Severance Payments or Severance Payments.

5.1    If during the Term, during any period that the Executive fails to perform
the Executive's full-time duties with the Company as a result of incapacity due
to physical or mental illness, the Company shall pay the Executive's full salary
to the Executive at the rate in effect at the commencement of any such period,
together with all compensation and benefits payable to the Executive under the
terms of any compensation or benefit plan, program or arrangement maintained by
the Company during such period (other than any disability plan), until the
Executive experiences a separation from service from the Company by reason of
the Executive's Disability.
5.2    If the Executive's employment shall be terminated for any reason during
the Term, the Company shall pay the Executive's full salary to the Executive
through the Date of Termination at the rate in effect immediately prior to the
Date of Termination or, if higher, the rate in effect immediately prior to the
first occurrence of an event or circumstance constituting Good Reason, together
with all compensation and benefits payable to the Executive through the Date of
Termination under the terms of the Company's compensation and benefit plans,
programs or arrangements as in effect immediately prior to the Date of
Termination or, if more favorable to the Executive, as in effect immediately
prior to the first occurrence of an event or circumstance constituting Good
Reason.

2



--------------------------------------------------------------------------------



Exhibit 10.2

5.3    If the Executive's employment shall be terminated for any reason during
the Term, the Company shall pay to the Executive the Executive's normal
post-termination compensation and benefits as such payments become due. Such
post-termination compensation and benefits shall be determined under, and paid
in accordance with, the Company's compensation or benefit plans, programs and
arrangements as in effect immediately prior to the Date of Termination or, if
more favorable to the Executive, as in effect immediately prior to the
occurrence of the first event or circumstance constituting Good Reason.
6.     CIC Severance Payments and Severance Payments.
6.1    Subject to Section 6.3 hereof, if the Executive's employment is
terminated following a Change in Control and during the Term, other than (A) by
the Company for Cause, (B) by reason of death or Disability, or (C) by the
Executive without Good Reason, then the Company shall pay the Executive the
amounts, and provide the Executive the benefits, described in this Section 6.1
("CIC Severance Payments"), in addition to any payments and benefits to which
the Executive is entitled under Section 5 hereof. For purposes of this
Agreement, the Executive's employment shall be deemed to have been terminated
following a Change in Control by the Company without Cause or by the Executive
with Good Reason, if (i) the Executive's employment is terminated by the Company
without Cause prior to a Change in Control (but only if a Change in Control
occurs no later than six (6) months following the Executive's termination of
employment) and such termination was at the request or direction of a Person who
has entered into an agreement with the Company the consummation of which would
constitute a Change in Control, (ii) the Executive terminates his employment for
Good Reason prior to a Change in Control (but only if a Change in Control occurs
no later than six (6) months following the Executive's termination of
employment) and the circumstance or event which constitutes Good Reason occurs
at the request or direction of such Person, or (iii) the Executive's employment
is terminated by the Company without Cause or by the Executive for Good Reason
and such termination or the circumstance or event which constitutes Good Reason
is otherwise in connection with or in anticipation of a Change in Control (but
only if a Change in Control occurs no later than six (6) months following the
Executive's termination of employment).
(A)    In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive, the Company shall pay to the Executive a
lump sum severance payment, in cash, equal to one times the sum of (i) the
Executive's base salary as in effect immediately prior to the Date of
Termination or, if higher, in effect immediately prior to the first occurrence
of an event or circumstance constituting Good Reason, and (ii) the Executive's
target annual bonus under any annual bonus or incentive plan maintained by the
Company in respect of the fiscal year in which occurs the Date of Termination
or, if

3



--------------------------------------------------------------------------------



Exhibit 10.2

higher, the fiscal year in which occurs the first event or circumstance
constituting Good Reason.
(B)    For the twelve month period immediately following the Date of Termination
(the “COBRA Reimbursement Period”), the Company will reimburse Employee for
Employee’s payments of premiums for COBRA continuation coverage as elected by
Employee (the “COBRA coverage”), provided that Employee timely elects such COBRA
coverage through the Company’s COBRA administrator and such COBRA coverage
remains in effect during the COBRA Reimbursement Period.  Invoices for the COBRA
coverage premiums will be mailed to Employee on a monthly basis. Within 30 days
of receiving verification that Employee has paid the COBRA premiums, the Company
will reimburse Employee in the amount of such premiums paid by the Employee
during the COBRA Reimbursement Period.
(C)    Notwithstanding any provision of any annual incentive plan to the
contrary, the Company shall pay to the Executive an amount, in cash, equal to
the sum of (i) any unpaid incentive compensation which has been allocated or
awarded to the Executive for a completed fiscal year preceding the Date of
Termination under any such plan and which, as of the Date of Termination, is
contingent only upon the continued employment of the Executive to a subsequent
date, and (ii) a pro rata portion of Executives annual bonus to the Date of
Termination of the Amount the Executive would have earned with respect to the
year in which the Date of Termination occurs, calculated by multiplying the
award that the Executive would have earned for such year, based upon the actual
level of achievement of the performance goals established with respect to such
award, by the fraction obtained by dividing the number of full months and any
fractional portion of a month during such year through the Date of Termination
by twelve (12).
(D)    Notwithstanding any provision of the Company's Amended Long Term
Incentive Plan, any other long term incentive plan, or any award agreement
entered into thereunder, (i) all unvested stock options held by the Executive on
the Date of Termination shall vest and become exercisable on the Date of
Termination, and all stock options held by the Executive on the Date of
Termination shall remain outstanding until their regularly-scheduled expiration
date, determined as if the Executive's employment had not terminated; and (ii)
all unvested restricted stock and restricted stock units held by the Executive
on the Date of Termination shall vest on the Date of Termination.
6.2    Subject to Section 6.3 hereof, if (i) the Executive's employment is
terminated during the Term, other than (A) by the Company for Cause, (B) by
reason of death or Disability, or (C) by the Executive without Good Reason and
(ii) Section 6.1 is inapplicable, then in consideration for a general release of
claims agreed to by the parties, the Company shall pay

4



--------------------------------------------------------------------------------



Exhibit 10.2

the Executive the amounts, and provide the Executive the benefits, described in
this Section 6.2 ("Severance Payments"), in addition to any payments and
benefits to which the Executive is entitled under Section 5 hereof.
(A)    In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive, the Company shall pay to the Executive a
lump sum severance payment, in cash, equal to one times the sum of (i) the
Executive's base salary as in effect immediately prior to the Date of
Termination or, if higher, in effect immediately prior to the first occurrence
of an event or circumstance constituting Good Reason, and (ii) the Executive's
target annual bonus under any annual bonus or incentive plan maintained by the
Company in respect of the fiscal year in which occurs the Date of Termination
or, if higher, the fiscal year in which occurs the first event or circumstance
constituting Good Reason.
(B)    For the twelve month period immediately following the Date of Termination
(the “COBRA Reimbursement Period”), the Company will reimburse Employee for
Employee’s payments of premiums for COBRA continuation coverage as elected by
Employee (the “COBRA coverage”), provided that Employee timely elects such COBRA
coverage through the Company’s COBRA administrator and such COBRA coverage
remains in effect during the COBRA Reimbursement Period.  Invoices for the COBRA
coverage premiums will be mailed to Employee on a monthly basis. Within 30 days
of receiving verification that Employee has paid the COBRA premiums, the Company
will reimburse Employee in the amount of such premiums paid by the Employee
during the COBRA Reimbursement Period.
(C)    Notwithstanding any provision of any annual incentive plan to the
contrary, the Company shall pay to the Executive an amount, in cash, equal to
the sum of (i) any unpaid incentive compensation which has been allocated or
awarded to the Executive for a completed fiscal year preceding the Date of
Termination under any such plan and which, as of the Date of Termination, is
contingent only upon the continued employment of the Executive to a subsequent
date, and (ii) a pro rata portion of Executives annual bonus to the Date of
Termination of the Amount the Executive would have earned with respect to the
year in which the Date of Termination occurs, calculated by multiplying the
award that the Executive would have earned for such year, based upon the actual
level of achievement of the performance goals established with respect to such
award, by the fraction obtained by dividing the number of full months and any
fractional portion of a month during such year through the Date of Termination
by twelve (12).

5



--------------------------------------------------------------------------------



Exhibit 10.2

(D)    Notwithstanding any provision of the Company's Amended and Restated Long
Term Incentive Plan, any other long term incentive plan, or any award agreement
entered into thereunder, (i) all unvested stock options held by the Executive on
the Date of Termination shall vest and become exercisable on the Date of
Termination, and all stock options held by the Executive on the Date of
Termination shall remain outstanding until their regularly-scheduled expiration
date, determined as if the Executive's employment had not terminated; and (ii)
all unvested restricted stock and restricted stock units held by the Executive
on the Date of Termination shall vest on the Date of Termination.
6.3    (A)    Notwithstanding any other provisions of this Agreement, in the
event that any payment or benefit received or to be received by the Executive
(including any payment or benefit received in connection with a Change in
Control or the termination of the Executive's employment, whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement) (all
such payments and benefits, including the CIC Severance Payments and the
Severance Payments, being hereinafter referred to as the "Total Payments") would
be subject (in whole or part), to the Excise Tax, then, after taking into
account any reduction in the Total Payments provided by reason of section 280G
of the Code in such other plan, arrangement or agreement, the portion of the
Total Payments that does not constitute deferred compensation within the meaning
of section 409A of the Code shall first be reduced and the portion of the Total
Payments that does constitute deferred compensation within the meaning of
section 409A of the Code shall thereafter be reduced, to the extent necessary so
that no portion of the Total Payments is subject to the Excise Tax but only if
(A) the net amount of such Total Payments, as so reduced (and after subtracting
the net amount of federal, state and local income taxes on such reduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such reduced Total Payments) is greater than
or equal to (B) the net amount of such Total Payments without such reduction
(but after subtracting the net amount of federal, state and local income taxes
on such Total Payments and the amount of Excise Tax to which the Executive would
be subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).
(B)    For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a "payment" within the meaning of
section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of tax counsel
("Tax Counsel") reasonably acceptable to the Executive, does not constitute a
"parachute payment" within the meaning of section 280G(b)(2) of the Code
(including by reason of section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such

6



--------------------------------------------------------------------------------



Exhibit 10.2

Total Payments shall be taken into account which, in the opinion of Tax Counsel,
constitutes reasonable compensation for services actually rendered, within the
meaning of section 280G(b)(4)(B) of the Code, in excess of the Base Amount
allocable to such reasonable compensation, and (iii) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined in accordance with the principles of sections 280G(d)(3) and (4)
of the Code.
(C)    At the time that payments are made under this Agreement, the Company
shall provide the Executive with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations
including, without limitation, any opinions or other advice the Company has
received from Tax Counsel or other advisors or consultants (and any such
opinions or advice which are in writing shall be attached to the statement). If
the Executive objects to the Company's calculations, the Company shall pay to
the Executive such portion of the Severance Payments (up to 100% thereof) as the
Executive determines is necessary to result in the proper application of
subsection A of this Section 6.3.
6.4    Subject to the provisions of Section 16 hereof, the payment provided in
subsections (A) and (C) of Sections 6.1 and 6.2 hereof shall be made not later
than the fifth day following the Date of Termination. Notwithstanding the above,
to the extent the Executive is terminated (i) following a Change in Control but
prior to a change in ownership or effective control of the Company or in the
ownership of a substantial portion of the assets of the Company (within the
meaning of section 409A of the Code) or (ii) prior to a Change in Control in a
manner described in Sections 6.1 or 6.2, to the extent required to avoid
accelerated or additional tax under section 409A of the Code, amounts payable to
the Executive hereunder, to the extent not in excess of the amount that the
Executive would have received under any other pre-Change in Control severance
plan or arrangement with the Company had such plan or arrangement been
applicable, shall be paid at the time and in the manner provided by such plan or
arrangement and the remainder shall be paid to the Executive in accordance with
the provisions of this Section 6.4.
6.5    The Company also shall pay to the Executive all legal fees and expenses
incurred by the Executive in disputing in good faith any issue hereunder
relating to the termination of the Executive's employment, in seeking in good
faith to obtain or enforce any benefit or right provided by this Agreement or in
connection with any tax audit or proceeding to the extent attributable to the
application of section 4999 of the Code to any payment or benefit provided
hereunder. Such payments shall be made within five (5) business days after
delivery of the Executive's written requests for payment accompanied with such
evidence of fees and expenses incurred as the Company reasonably may require;
provided that in no event will payment be made for requests that are submitted
later than December 15th of the year following the year in which the expense is
incurred.

7



--------------------------------------------------------------------------------



Exhibit 10.2

7.     Termination Procedures and Compensation during Dispute.
7.1    Notice of Termination. During the Term, any purported termination of the
Executive's employment (other than by reason of death) shall be communicated by
written Notice of Termination from one party hereto to the other party hereto in
accordance with Section 11 hereof. For purposes of this Agreement, a "Notice of
Termination" shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive's employment under the provision so indicated. Further, a Notice of
Termination for Cause is required to include a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters (3/4) of the entire
membership of the Board at a meeting of the Board which was called and held for
the purpose of considering such termination (after reasonable notice to the
Executive and an opportunity for the Executive, together with the Executive's
counsel, to be heard before the Board) finding that, in the good faith opinion
of the Board, the Executive was guilty of conduct set forth in clause (i) or
(ii) of the definition of Cause herein, and specifying the particulars thereof
in detail.
7.2    Date of Termination. "Date of Termination," with respect to any purported
termination of the Executive's employment during the Term, shall mean (i) if the
Executive's employment is terminated for Disability after a Change in Control,
thirty (30) days after Notice of Termination is given (provided that the
Executive shall not have returned to the full-time performance of the
Executive's duties during such thirty (30) day period), and (ii) if the
Executive's employment is terminated for any other reason, the date specified in
the Notice of Termination (which, in the case of a termination by the Company,
shall not be less than thirty (30) days (except in the case of a termination for
Cause) and, in the case of a termination by the Executive, shall not be less
than fifteen (15) days nor more than sixty (60) days, respectively, from the
date such Notice of Termination is given).
8.     No Mitigation. The Company agrees that, if the Executive's employment
with the Company terminates during the Term, the Executive is not required to
seek other employment or to attempt in any way to reduce any amounts payable to
the Executive by the Company pursuant to Section 6 hereof. Further, except as
specifically provided in Sections 6.1(B) or 6.2(B) hereof, no payment or benefit
provided for in this Agreement shall be reduced by any compensation earned by
the Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company, or otherwise.
9.     Successors; Binding Agreement.

8



--------------------------------------------------------------------------------



Exhibit 10.2

9.1    In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.
9.2    This Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive's
estate.
10.    Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by recognized overnight delivery
service or mailed by United States registered mail, return receipt requested,
postage prepaid, addressed, if to the Executive, to the most recent address
shown in the personnel records of the Company and, if to the Company, to the
address set forth below, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon actual receipt:
To the Company:
Covisint Corporation
One Campus Martius, Suite 700
Detroit, MI 48226
                         
Attention: Chairman of the Board
11.    Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or of any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by either party, including the Prior
Agreement. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of

9



--------------------------------------------------------------------------------



Exhibit 10.2

the State of Michigan. All references to sections of the Exchange Act or the
Code shall be deemed also to refer to any successor provisions to such sections.
Any payments provided for hereunder shall be paid net of any applicable
withholding required under federal, state or local law and any additional
withholding to which the Executive has agreed. The obligations of the Company
and the Executive under this Agreement which by their nature may require either
partial or total performance after the expiration of the Term (including,
without limitation, those under Sections 6 hereof) shall survive such
expiration.
12.    Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
13.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
14.    Settlement of Disputes; Arbitration.
14.1    All claims by the Executive for benefits under this Agreement shall be
directed to and determined by the Board and shall be in writing. Any denial by
the Board of a claim for benefits under this Agreement shall be delivered to the
Executive in writing and shall set forth the specific reasons for the denial and
the specific provisions of this Agreement relied upon. The Board shall afford a
reasonable opportunity to the Executive for a review of the decision denying a
claim and shall further allow the Executive to appeal to the Board a decision of
the Board within sixty (60) days after notification by the Board that the
Executive's claim has been denied. Notwithstanding the above, in the event of
any dispute, any decision by the Board hereunder shall be subject to a de novo
review by the arbitrator.
14.2    Any further dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in the city and state
of the Executive's principal residence, in accordance with the rules of the
American Arbitration Association then in effect; provided, however, that the
evidentiary standards set forth in this Agreement shall apply. Judgment may be
entered on the arbitrator's award in any court having jurisdiction.
15.    Section 409A. The intent of the parties is that payments and benefits
under this Agreement comply with section 409A of the Code to the extent subject
thereto or be exempt therefrom, and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted and administered to be in
compliance therewith. Notwithstanding anything contained herein to the contrary,
to the extent required to avoid the application of an accelerated or additional
tax under section 409A of the Code, the Executive shall not be considered to
have terminated employment with the Company for purposes of this Agreement until
such time as the

10



--------------------------------------------------------------------------------



Exhibit 10.2

Executive is considered to have incurred a "separation from service" from the
Company within the meaning of section 409A of the Code. Each amount to be paid
or benefit to be provided under this Agreement shall be construed as a
separately identified payment for purposes of section 409A of the Code, and any
payments that are due within the "short term deferral period" as defined in
section 409A of the Code shall not be treated as deferred compensation unless
applicable law requires otherwise. To the extent required to avoid the
application of an accelerated or additional tax under section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to this Agreement during the six-month period immediately
following the Executive's termination of employment shall instead be paid on the
first business day after the date that is six months following the Executive's
termination of employment (or upon the Executive's death, if earlier). To the
extent required to avoid an accelerated or additional tax under section 409A of
the Code, amounts reimbursable to Executive under this Agreement shall be paid
to Executive on or before the last day of the year following the year in which
the expense was incurred and the amount of expenses eligible for reimbursement
(and in-kind benefits provided to Executive) during any one year may not affect
amounts reimbursable or provided in any subsequent year.
16.    Definitions. For purposes of this Agreement, the following terms shall
have the meanings indicated below:
(A)    "Affiliate" shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.
(B)    "Base Amount" shall have the meaning set forth in section 280G(b)(3) of
the Code.
(C)    "Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under
the Exchange Act.
(D)    "Board" shall mean the Board of Directors of the Company.
(E)    "Cause" for termination by the Company of the Executive's employment
shall mean (i) the willful and continued failure by the Executive to
substantially perform the Executive's duties with the Company (other than any
such failure resulting from the Executive's incapacity due to physical or mental
illness or any such actual or anticipated failure after the issuance of a Notice
of Termination for Good Reason by the Executive pursuant to Section 7.1 hereof)
that has not been cured within 30 days after a written demand for substantial
performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive's duties, or (ii) the
willful engaging by the Executive in conduct which is demonstrably and
materially

11



--------------------------------------------------------------------------------



Exhibit 10.2

injurious to the Company or its subsidiaries, monetarily or otherwise. For
purposes of clauses (i) and (ii) of this definition, no act, or failure to act,
on the Executive's part shall be deemed "willful" unless done, or omitted to be
done, by the Executive not in good faith and without reasonable belief that the
Executive's act, or failure to act, was in the best interest of the Company.
(F)    A "Change in Control" shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:
(I)    any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of Compuware Corporation (“Compuware”)(not including in the
securities beneficially owned by such Person any securities acquired directly
from Compuware or its Affiliates) representing 35% or more of the combined
voting power of Compuware’s then outstanding securities, excluding any Person
who becomes such a Beneficial Owner in connection with a transaction described
in clause (i) of paragraph (V) below; or


(II)    any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of Company representing 50% or more of the combined voting power
of Company’s then outstanding securities, excluding any Person who becomes such
a Beneficial Owner in connection with a transaction described in clause (i) of
paragraph (V) below; or


(III)    the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the date hereof,
constitute the Compuware Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of Compuware) whose appointment or election by the
Compuware Board or nomination for election by Compuware's stockholders was
approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended; or


(IV)    the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the date hereof,
constitute the Company Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of Company) whose appointment or election by the
Company Board or nomination for election by Company's stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in

12



--------------------------------------------------------------------------------



Exhibit 10.2

office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or


(V)    there is consummated a merger or consolidation of Compuware or any direct
or indirect subsidiary of Compuware with any other corporation, other than (i) a
merger or consolidation immediately following which the individuals who comprise
the Compuware Board immediately prior thereto constitute at least a majority of
the board of directors of Compuware, the entity surviving such merger or
consolidation or, if Compuware or the entity surviving such merger is then a
subsidiary, the ultimate parent thereof, or (ii) a merger or consolidation
effected to implement a recapitalization of Compuware (or similar transaction)
in which no Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of Compuware (not including in the securities Beneficially Owned
by such Person any securities acquired directly from Compuware or its
Affiliates) representing 35% or more of the combined voting power of Compuware's
then outstanding securities; or


(VI)    there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (i) a merger or consolidation immediately following which the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continue to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any parent thereof),
in combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any subsidiary of
the Company, more than 50% of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (ii) a merger or consolidation effected
to implement a recapitalization of the Company (or similar transaction) in which
no Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities Beneficially Owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 50% or more of the combined voting power of the Company's then
outstanding securities; or


(VII)    the stockholders of Compuware approve a plan of complete liquidation or
dissolution of Compuware or there is consummated an agreement for the sale or
disposition by Compuware of all or substantially all of Compuware's assets,
other than a sale or disposition by Compuware of all or substantially all of
Compuware's assets immediately following which the individuals who comprise the
Compuware Board immediately prior thereto constitute at least a majority of the
board of directors of the entity to which such assets are sold or disposed or
any parent thereof.; or



13



--------------------------------------------------------------------------------



Exhibit 10.2

(VIII)    the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company's
assets, other than a sale or disposition by the Company of all or substantially
all of the Company's assets immediately following which the individuals who
comprise the Company Board immediately prior thereto constitute at least a
majority of the board of directors of the entity to which such assets are sold
or disposed or any parent thereof.


Notwithstanding the foregoing, (i) a "Change in Control" shall not be deemed to
have occurred under clauses (I), (III), (V) or (VII) above by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which the record holders of the common stock of Compuware immediately
prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of Compuware immediately following such
transaction or series of transactions, and (ii) a "Change in Control" shall not
be deemed to have occurred under clauses (II), (IV), (VI) or (VIII) above by
virtue of the consummation of any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions.
(G)    "CIC Severance Payments" shall have the meaning set forth in Section 6.1
hereof.
(H)    "Code" shall mean the Internal Revenue Code of 1986, as amended from time
to time.
(I)    "Company" shall mean Covisint Corporation and, except in determining
under Section 16(F) hereof whether or not any Change in Control of the Company
has occurred, shall include any successor to its business and/or assets which
assumes and agrees to perform this Agreement by operation of law, or otherwise.
(J)    "Date of Termination" shall have the meaning set forth in Section 7.2
hereof.
(K)    "Disability" shall be deemed the reason for the termination by the
Company of the Executive's employment, if, as a result of the Executive's
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive's duties with the Company
for a period of six (6) consecutive months, the Company shall have given the
Executive a Notice of Termination for Disability, and, within thirty (30) days
after such Notice of Termination

14



--------------------------------------------------------------------------------



Exhibit 10.2

is given, the Executive shall not have returned to the full-time performance of
the Executive's duties.
(L)    "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended
from time to time.
(M)    "Excise Tax" shall mean any excise tax imposed under section 4999 of the
Code.
(N)    "Executive" shall mean the individual named in the first paragraph of
this Agreement.
(O)    "Good Reason" for termination by the Executive of the Executive's
employment shall mean, either:
(I)    the occurrence (without the Executive's express written consent which
specifically references this Agreement) after any Change in Control, or prior to
a Change in Control under the circumstances described in clauses (ii) and (iii)
of the second sentence of Section 6.1 hereof (treating all references in
paragraphs (1) through (7) below to a "Change in Control" as references to a
"Potential Change in Control"), of any one of the following acts by the Company,
or failures by the Company to act, unless, in the case of any act or failure to
act described in paragraph (1), (5), (6), (7) or (8) below, such act or failure
to act is corrected prior to the Date of Termination specified in the Notice of
Termination given in respect thereof:
(1)
the assignment to the Executive of any duties materially inconsistent with the
Executive's status as an executive officer of the Company or a substantial
adverse alteration in the nature or status of the Executive's responsibilities
from those in effect immediately prior to the Change in Control;

(2)
a reduction by the Company in the Executive's annual base salary or target bonus
percentage as in effect on the date hereof or as the same may be increased from
time to time;

(3)
the relocation of the Executive's principal place of employment to a location
more than 25 miles from the Executive's principal place of employment
immediately prior to the Change in Control or the Company's requiring


15



--------------------------------------------------------------------------------



Exhibit 10.2

the Executive to be based anywhere other than such principal place of employment
(or permitted relocation thereof) except for required travel on the Company's
business to an extent substantially consistent with the Executive's present
business travel obligations;
(4)
the failure by the Company to pay to the Executive any portion of the
Executive's current compensation or to pay to the Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company, within seven (7) days of the date such compensation is due;

(5)
the failure by the Company to continue in effect any compensation plan in which
the Executive participates immediately prior to the Change in Control which is
material to the Executive's total compensation, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan, or the failure by the Company to continue the Executive's
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amount or timing of payment of
benefits provided and the level of the Executive's participation relative to
other participants, as existed immediately prior to the Change in Control;

(6)
the failure by the Company to continue to provide the Executive with benefits
substantially similar to those enjoyed by the Executive under any of the
Company's pension, savings, life insurance, medical, health and accident,
disability or other plans in which the Executive was participating immediately
prior to the Change in Control and which are material to the Executive's total
compensation (except for across the board changes similarly affecting all
executives of the Company and all executives of any Person in control of the
Company) or the taking of any other action by the Company which would directly
or indirectly materially reduce any of such benefits or deprive the Executive of
any material fringe benefit


16



--------------------------------------------------------------------------------



Exhibit 10.2

enjoyed by the Executive at the time of the Change in Control;
(7)
any purported termination of the Executive's employment which is not effected
pursuant to a Notice of Termination satisfying the requirements of Section 7.1
hereof; for purposes of this Agreement, no such purported termination shall be
effective. The Executive's right to terminate the Executive's employment for
Good Reason shall not be affected by the Executive's incapacity due to physical
or mental illness;

(8)
the failure of the Company to obtain assumption and agreement by a successor of
the Company to perform this Agreement as provided in Section 9.1; or

(II)    the occurrence (without the Executive's express written consent which
specifically references this Agreement) prior to a Change in Control, other than
under the circumstances described in clauses (ii) and (iii) of the second
sentence of Section 6.1 hereof, of any one of the following acts by the Company,
or failures by the Company to act, unless, in the case of any act or failure to
act described in paragraph (1), (5), (6) or (7) below, such act or failure to
act is corrected prior to the Date of Termination specified in the Notice of
Termination given in respect thereof:
(1)
the assignment to the Executive of any duties materially inconsistent with the
Executive's status as an executive officer of the Company or a substantial
adverse alteration in the nature or status of the Executive's responsibilities
from those in effect immediately prior to the date hereof ;

(2)
a reduction by the Company in the Executive's annual base salary or target bonus
percentage as in effect on the date hereof or as the same may be increased from
time to time;

(3)
the relocation of the Executive's principal place of employment to a location
more than 25 miles from the Executive's principal place of employment
immediately prior to the date hereof or the Company's requiring the Executive to
be based anywhere other than such principal place of employment (or permitted
relocation thereof)


17



--------------------------------------------------------------------------------



Exhibit 10.2

except for required travel on the Company's business to an extent substantially
consistent with the Executive's present business travel obligations;
(4)
the failure by the Company to pay to the Executive any portion of the
Executive's current compensation or to pay to the Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company, within seven (7) days of the date such compensation is due;

(5)
the failure by the Company to continue in effect any compensation plan in which
the Executive participates immediately prior to the date hereof which is
material to the Executive's total compensation, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan, or the failure by the Company to continue the Executive's
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amount or timing of payment of
benefits provided and the level of the Executive's participation relative to
other participants, as existed immediately prior to the date hereof;

(6)
the failure by the Company to continue to provide the Executive with benefits
substantially similar to those enjoyed by the Executive under any of the
Company's pension, savings, life insurance, medical, health and accident,
disability or other plans in which the Executive was participating immediately
prior to the date hereof and which are material to the Executive's total
compensation (except for across the board changes similarly affecting all
executives of the Company and all executives of any Person in control of the
Company) or the taking of any other action by the Company which would directly
or indirectly materially reduce any of such benefits or deprive the Executive of
any material fringe benefit enjoyed by the Executive as of the date hereof;


18



--------------------------------------------------------------------------------



Exhibit 10.2

(7)
any purported termination of the Executive's employment which is not effected
pursuant to a Notice of Termination satisfying the requirements of Section 7.1
hereof; for purposes of this Agreement, no such purported termination shall be
effective. The Executive's right to terminate the Executive's employment for
Good Reason shall not be affected by the Executive's incapacity due to physical
or mental illness.

The Executive's continued employment shall not constitute consent to, or a
waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder; provided that the Executive provides the Company with a
written Notice of Termination within ninety (90) days following the occurrence
of the event constituting Good Reason. In no event will the Executive have Good
Reason to terminate employment unless such act or failure to act results in a
material negative change to the Executive's employment that has not been cured
within 30 days after a Notice of Termination is delivered by the Executive to
the Company.
(P)    "Notice of Termination" shall have the meaning set forth in Section 7.1
hereof.
(Q)    "Person" shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.
(R)    "Potential Change in Control" shall be deemed to have occurred if the
event set forth in any one of the following paragraphs shall have occurred:
(I)    the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control;
(II)    Compuware enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control;
(III)    the Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control;

19



--------------------------------------------------------------------------------



Exhibit 10.2

(IV)    Compuware or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control;
(V)    any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 20% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company's then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates);
(IV)    any Person becomes the Beneficial Owner, directly or indirectly, of
securities of Compuware representing 20% or more of either the then outstanding
shares of common stock of the Compuware or the combined voting power of the
Compuware's then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Compuware or its affiliates);
(VII)    the Board or Compuware’s Board adopts a resolution to the effect that,
for purposes of this Agreement, a Potential Change in Control has occurred.
(S)    "Severance Payments" shall have the meaning set forth in Section 6.2
hereof.
(T)    "Tax Counsel" shall have the meaning set forth in Section 6.3 hereof.
(U)    "Term" shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).
(V)    "Total Payments" shall mean those payments so described in Section 6.3
hereof.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


COVISINT CORPORATION
    





20



--------------------------------------------------------------------------------



Exhibit 10.2

By: /s/ Robert C. Paul    
Robert C. Paul
Its: Chairman






By: /s/ Samuel M. Inman, III    
Samuel M. Inman, III











21

